DETAILED ACTION
This is in response to App. # 17/580,414; which is a CON of 16/507,081 (now US 11,265,243).  Claims 1-37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,265,243 (hereafter US PAT ‘243). Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variants of one another.  For comparison, see the table below.
Instant Application
US PAT ‘243
1. A method for managing processes within a plurality of data centers configured to provide a cloud computing environment associated with a pool of network identifiers, the method comprising: 

executing a process on a first virtual machine operating on a first host of a plurality of hosts, wherein, when the process is executing on the first virtual machine: a first network identifier associated with the plurality of hosts is not a network identifier of the pool of network identifiers; 

a first route table corresponding to a first data center of the plurality of data centers associates the first network identifier with the first virtual machine; and 

a second route table corresponding to a second data center of the plurality of data centers associates the first network identifier with the first virtual machine; 

detecting an event associated with the process; and in response to detecting the event associated with the process: executing the process on a second virtual machine operating on a second host of the plurality of hosts; and 
concurrently updating each of the first route table and the second route table to associate the first network identifier with the second virtual machine.

2. The method of claim 1, wherein the first network identifier is an IP address.

3. The method of claim 1, wherein the first data center is associated with a first set of one or more network identifiers, wherein the second data center is associated with a second set of one or more network identifiers, and wherein the pool of network identifiers includes each network identifier of the first set of one or more network identifiers and the second set of one or more network identifiers.

4. The method of claim 1, wherein executing the process on the first virtual machine comprises executing a virtualization manager on the first host.

5. The method of claim 1, wherein the event associated with the process is a failure of the process on the first virtual machine to execute.

6. The method of claim 1, wherein the event associated with the process is a migration of the process from the first host to the second host.

7. The method of claim 1, wherein: the first data center corresponds to a first set of one or more physical data centers; the second data center corresponds to a second set of one or more physical data centers; and each physical data center of the first set of one or more physical data centers and the second set of one or more physical data centers is located in a different physical location.

8. The method of claim 1, wherein detecting the event associated with the process includes receiving, from one or more of the plurality of hosts, data indicative of the event.

9. The method of claim 1, wherein: a first plurality of subnets of the cloud computing environment correspond to the first data center; a second plurality of subnets of the cloud computing environment correspond to the second data center; the first route table corresponds to a first device of the first data center; and the second route table corresponds to a second device of the second data center.

10. The method of claim 1, wherein the first virtual machine is different from the second virtual machine.

11. The method of claim 1, wherein the first virtual machine is the second virtual machine.

12. The method of claim 1, wherein: the first virtual machine has a first virtual network interface; the second virtual machine has a second virtual network interface; and concurrently updating each of the first route table and the second route table to associate the first network identifier with the second virtual machine includes updating each of the first route table and the second route table to associate the first network identifier with the second virtual network interface.

13. The method of claim 1, wherein the first host corresponds to the first data center and wherein the second host corresponds to the second data center.

14. The method of claim 1, wherein the cloud computing environment comprises a virtual private cloud.

15. The method of claim 1, wherein: the first data center corresponds to a first availability zone of a region; the second data center corresponds to a second availability zone of the region; and a network policy of the cloud computing environment specifies that a subnet of the pool of network identifiers can only be assigned to a single availability zone of the region.

1. A method for managing processes within a plurality of data centers configured to provide a cloud computing environment associated with a pool of network identifiers, the method comprising: 

executing a process on a first virtual machine operating on a first host of a plurality of hosts, wherein, when the process is executing on the first virtual machine: a first network identifier associated with the plurality of hosts is not a network identifier of the pool of network identifiers; 

a first route table corresponding to a first data center of the plurality of data centers associates the first network identifier with the first host; and 

a second route table corresponding to a second data center of the plurality of data centers associates the first network identifier with the first host; 

wherein the first data center corresponds to a first availability zone of a region and the second data center corresponds to a second availability zone of the region, and wherein a network policy of the cloud computing environment specifies that a subnet of the pool of network identifiers can only be assigned to a single availability zone of the region; 

detecting an event associated with the process; and in response to detecting the event associated with the process: executing the process on a second virtual machine operating on a second host of the plurality of hosts; and 

concurrently updating each of the first route table and the second route table to associate the first network identifier with a virtual network interface of the second virtual machine.

2. The method of claim 1, wherein the first network identifier is an IP address.

3. The method of claim 1, wherein the first data center is associated with a first set of one or more network identifiers, wherein the second data center is associated with a second set of one or more network identifiers, and wherein the pool of network identifiers includes each network identifier of the first set of one or more network identifiers and the second set of one or more network identifiers.

4. The method of claim 1, wherein executing the process on the first virtual machine comprises executing a virtualization manager on the first host.

5. The method of claim 1, wherein the event associated with the process is a failure of the process on the first virtual machine to execute.
6. The method of claim 1, wherein the event associated with the process is a migration of the process from the first host to the second host.

7. The method of claim 1, wherein: the first data center corresponds to a first set of one or more physical data centers; the second data center corresponds to a second set of one or more physical data centers; and each physical data center of the first set of one or more physical data centers and the second set of one or more physical data centers is located in a different physical location.

8. The method of claim 1, wherein detecting the event associated with the process includes receiving, from one or more of the plurality of hosts, data indicative of the event.

9. The method of claim 1, wherein: a first plurality of subnets of the cloud computing environment correspond to the first data center; a second plurality of subnets of the cloud computing environment correspond to the second data center; the first route table corresponds to a first device of the first data center; and the second route table corresponds to a second device of the second data center.

10. The method of claim 1, wherein the first virtual machine is different from the second virtual machine.

11. The method of claim 1, wherein the first virtual machine is the second virtual machine.

12. The method of claim 1, wherein: the first virtual machine has a first virtual network interface.

13. The method of claim 1, wherein the first host corresponds to the first data center and wherein the second host corresponds to the second data center.

14. The method of claim 1, wherein the cloud computing environment comprises a virtual private cloud.

16. One or more non-transitory computer-readable storage media storing one or more programs configured to be executed by one or more processors for managing processes within a plurality of data centers configured to provide a cloud computing environment associated with a pool of network identifiers, the one or more programs including instructions for: executing a process on a first virtual machine operating on a first host of a plurality of hosts, wherein, when the process is executing on the first virtual machine: a first network identifier associated with the plurality of hosts is not a network identifier of the pool of network identifiers; a first route table corresponding to a first data center of the plurality of data centers associates the first network identifier with the first virtual machine; and a second route table corresponding to a second data center of the plurality of data centers associates the first network identifier with the first virtual machine; detecting an event associated with the process; and in response to detecting the event associated with the process: executing the process on a second virtual machine operating on a second host of the plurality of hosts; and concurrently updating each of the first route table and the second route table to associate the first network identifier with the second virtual machine.

15. One or more non-transitory computer-readable storage media storing one or more programs configured to be executed by one or more processors for managing processes within a plurality of data centers configured to provide a cloud computing environment associated with a pool of network identifiers, the one or more programs including instructions for: executing a process on a first virtual machine operating on a first host of a plurality of hosts, wherein, when the process is executing on the first virtual machine: a first network identifier associated with the plurality of hosts is not a network identifier of the pool of network identifiers; a first route table corresponding to a first data center of the plurality of data centers associates the first network identifier with the first host; and a second route table corresponding to a second data center of the plurality of data centers associates the first network identifier with the first host; wherein the first data center corresponds to a first availability zone of a region and the second data center corresponds to a second availability zone of the region, and wherein a network policy of the cloud computing environment specifies that a subnet of the pool of network identifiers can only be assigned to a single availability zone of the region; detecting an event associated with the process; and in response to detecting the event associated with the process: executing the process on a second virtual machine operating on a second host of the plurality of hosts; and concurrently updating each of the first route table and the second route table to associate the first network identifier with a virtual network interface of the second virtual machine.
31. A computer system, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors for managing processes within a plurality of data centers configured to provide a cloud computing environment associated with a pool of network identifiers, the one or more programs including instructions for: executing a process on a first virtual machine operating on a first host of a plurality of hosts, wherein, when the process is executing on the first virtual machine: a first network identifier associated with the plurality of hosts is not a network identifier of the pool of network identifiers; a first route table corresponding to a first data center of the plurality of data centers associates the first network identifier with the first virtual machine; and a second route table corresponding to a second data center of the plurality of data centers associates the first network identifier with the first virtual machine; detecting an event associated with the process; and in response to detecting the event associated with the process: executing the process on a second virtual machine operating on a second host of the plurality of hosts; and concurrently updating each of the first route table and the second route table to associate the first network identifier with the second virtual machine.
16. A computer system, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors for managing processes within a plurality of data centers configured to provide a cloud computing environment associated with a pool of network identifiers, the one or more programs including instructions for: executing a process on a first virtual machine operating on a first host of a plurality of hosts, wherein, when the process is executing on the first virtual machine: a first network identifier associated with the plurality of hosts is not a network identifier of the pool of network identifiers; a first route table corresponding to a first data center of the plurality of data centers associates the first network identifier with the first host; and a second route table corresponding to a second data center of the plurality of data centers associates the first network identifier with the first host; wherein the first data center corresponds to a first availability zone of a region and the second data center corresponds to a second availability zone of the region, and wherein a network policy of the cloud computing environment specifies that a subnet of the pool of network identifiers can only be assigned to a single availability zone of the region; detecting an event associated with the process; and in response to detecting the event associated with the process: executing the process on a second virtual machine operating on a second host of the plurality of hosts; and concurrently updating each of the first route table and the second route table to associate the first network identifier with a virtual network interface of the second virtual machine.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 13-26, and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Vittal (US 8,874,749) in view of Kang (US 2015/0012665).

Regarding Claim 1,
A method for managing processes within a plurality of data centers configured to provide a cloud computing environment associated with a pool of network identifiers [Vittal: pool of network identifiers == private address space; Col. 6 / lines 11-20; fig. 1B also shows one or more management server clusters (MSC) 120 to the data centers (DC) 105 housing the zones 110; the management server cluster 120 is a cluster of front-end servers S and their associated backend storage; the servers that make up the management server cluster 120 allocate and manage use of the physical resources in the associated zones 110 by one or more customer accounts associated with units of virtual resources as shown in FIG. 1C and further described below; Col. 8 / lines 38-41; the zone 110 can be assigned an IP address in the 192.168.0.0/16 Class B private address space, and each pod 115 within the zone 110 can be assigned an IP address in the 192.168.*.0/24 Class C private address space], the method comprising: 

executing a process on a first virtual machine operating on a first host of a plurality of hosts [Vittal: Col. 15 / lines 63-66; FIG. 8A is a block diagram showing one embodiment of an overlay of the virtual machines allocated to two customers 205a, 205b on the physical devices, e.g., virtual machines 505a-505f; Col. 17 / lines 17-21; the cloud infrastructure can support multiple guest virtual networks per customer 205; the concept of routing appliances 805 as virtual machines may be generalized to include virtual machines with multiple virtual NIC interfaces and connected to multiple guest virtual networks; Col. 16 / lines 39-50; when a customer 205 starts a VM in a certain zone 110, a management server 215 determines if a routing appliance 805 for that customer 205 is already running within that zone 110; if it is not, the routing appliance 805 is started prior to the actual start of the VM], 

wherein, when the process is executing on the first virtual machine: a first network identifier associated with the plurality of hosts is not a network identifier of the pool of network identifiers [Vittal: first network identifier == public IP address; Co. 16 / lines 61-63; virtual machines in different zones 110 communicate with each other by routing through a public IP address]; 

a first route table corresponding to a first data center of the plurality of data centers associates the first network identifier with the first virtual machine; and a second route table corresponding to a second data center of the plurality of data centers associates the first network identifier with the first virtual machine [Vittal: Col. 21 / lines 37-41; database 220 contains pre -migration locations for virtual machines as their current physical location, such as computing server 420, pod 115, agent 1005, or hypervisor 510 addresses (e.g. an IP) depending on the embodiment; Col. 19 / lines 57-64; management server cluster 120 includes management servers 215 and database 220 for storing customer 205, administrator 210 and virtual machine 505 information; management servers 215 manage database 220 and store information in a number of tables; FIG. 10 illustrates the database 220 including a state look up table ("LUT") 1010 and a transaction history 1015 used to store data associated with virtual machine 505 state management; Col. 20 / lines 7-18, 22-26, 32-35; transaction history 1020 is a database 220 structure containing transactional history for migration events; event requests may specify the migration of virtual machines 505 across computing servers 420, or pods 115; in some embodiments, virtual machines may be migrated across zones available to customer 205; FIG. 10 illustrates a shared database 220 in management server 220; in other embodiments each management server 215 operates separate databases and forward entries to the management server 215 or cluster 120 receiving the migrated virtual machine 505; State LUT 1010 and transaction history 1015 may be implemented as one or more tables in one or more databases 220 depending on architecture and equipment capability; Col. 20 / line 67- Col. 21 / lines 1-2; referring to FIG. 10, agent 1005 collects virtual machine 1035 information from hypervisor 510 and reports the information to management server cluster 120; agent 1005 also receives commands from management servers 215 and communicates with hypervisor 510 to convert commands into virtual machine 505 actions]; 
Note:
Each management server 215 has either shared or separate databases.  A database comprises State LUT and transaction history tables forwards entries about migrated virtual machines, including their location as IP addresses. 

detecting an event associated with the process; and in response to detecting the event associated with the process: executing the process on a second virtual machine operating on a second host of the plurality of hosts [Vittal: Col. 21 / lines 43-46; during a computing server 420 shutdown, virtual machines 505 may be migrated to any server 420 or pod 115 having available resources as indicated in database 220; Col. 16 / lines 27-28, 32-38; as indicated in FIG. 8A, VMs associated with customers 205a and 205b are segmented on the same physical network; customer 205a accesses virtual machines VM 505a, 505b and 505d through routing appliance 805a hosted on computing server 420a, while customer 205b accesses virtual machines VM 505c, 505e and 505f through routing appliance 805b. While physical resources such as network and physical server are shared, the networks of customers 205 are segmented and cannot see each other]; and 

… updating each of the first route table and the second route table to associate the first network identifier with the second virtual machine [Vittal: event == shutdown or defragmentation or migration; Col. 21 / lines 43-56; during a computing server 420 shutdown, virtual machines 505 may be migrated to any server 420 or pod 115 having available resources as indicated in database 220; in a defragmentation process, as discussed in sever embodiments herein, management server 215 may determine a post -migration location from database 220 entries for allocated system appliances or other customer virtual machines 505; where a virtual [NIC] does not exists, management server 215a commands agent 1005b to allocate and create the virtual NIC 1017b network resource assigned to customer 205 on hypervisor 510b prior to migration; Col. 22 / lines 17-19, 24-26, 30-32, 36-43; management server 215a may determine the set of resources allocated to virtual machine 505a from database 220; responsive to determining whether computing server 420b is capable of receiving migrating virtual machine 505a, management server 215 instructs agent 1005b to create virtual NIC 1017a on hypervisor 510b; in some embodiments, agent 1005b may also return the hypervisor 510b or computing server 420b IP address for the post -migration location 1035; management server 215a issues the migration command to agent 1005a with the destination hypervisor 510b or computing server 420b IP address; agent 1005a subsequently instructs hypervisor 510a to migrate virtual machine 505a to hypervisor 510b; hypervisor 510b receives migration data from hypervisor 510a over migration path 1040 and constructs the migrating virtual machine 505a in post migration location 1035 as virtual machine 505a’; Col. 23 / lines 7-11; if management server 215 determines that customer 205 does not operate any additional virtual machines on hypervisor 510a, virtual NIC 1017a and associated resources are released on computing server 420a; Co. 16 / lines 61-63; virtual machines in different zones 110 communicate with each other by routing through a public IP address; Col. 21 / lines 37-41; database 220 contains pre -migration locations for virtual machines as their current physical location, such as computing server 420, pod 115, agent 1005, or hypervisor 510 addresses (e.g. an IP) depending on the embodiment; Col. 20 / lines 23-26, 32-35; in other embodiments each management server 215 operates separate databases and forward entries to the management server 215 or cluster 120 receiving the migrated virtual machine 505; State LUT 1010 and transaction history 1015 may be implemented as one or more tables in one or more databases 220 depending on architecture and equipment capability]. 
Note:
For a virtual machine, returning IP address associated with post-migration location means keeping in database for communication IP address associated with pre-migration location.

However, Vittal does not teach concurrently updating … first … and second route table to associate the first network identifier with the second virtual machine.

POSITA would have considered teachings of Kang for incorporation in Vittal, as Kang is in the same art area as Vittal of recording information about a mapping entry comprising a public IP address corresponding to a VM.

Kang teaches:
concurrently updating each of the first route table and the second route table to associate the first network identifier with the second virtual machine [Kang: 0008; where the network address migration message carries the NAT mapping entry, and the NAT mapping entry records a mapping between a private network address and a public network address of the VM; and updating home information of the NAT mapping entry in a network address mapping table from the first data center to the second data center according to the network address migration message; 0009; an updating unit configured to update home information of the NAT mapping entry in a network address mapping table from the first data center to the second data center according to the network address migration message after the verifying unit successfully verifies the network address migration message; 0042; when the VM is migrated from the first data center to the second data center, recorded time of the preset time before the migration is recorded as a first preset time, and a time remaining after the first preset time period is subtracted from the preset time is recorded as a second preset time period; concurrently sending the preset time, and the first preset time and/or the second preset time to the second data center when the first data center migrates the NAT mapping entry corresponding to the migrated VM to the second data center; 0079; concurrently sending the preset time, and the first preset time and/or the second preset time to the second data center when the first data center migrates the NAT mapping entry corresponding to the migrated VM to the second data center].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Vittal and Kang in order to solve a release attack problem caused by a fact that applying and using of the a VM are not performed in a same data center [Kang: 0011].


Regarding Claim 2,
wherein the first network identifier is an IP address Vittal: Co. 16 / lines 61-63; virtual machines in different zones 110 communicate with each other by routing through a public IP address].

Regarding Claim 3,
wherein the first data center is associated with a first set of one or more network identifiers, wherein the second data center is associated with a second set of one or more network identifiers, and wherein the pool of network identifiers includes each network identifier of the first set of one or more network identifiers and the second set of one or more network identifiers [Vittal: Col. 8 / lines 29-35, 38-45; in one embodiment, the firewall 320 operates in a transparent mode for the data network 310 such that the data network 310 comprises the same IP address space as the public Internet; if the data network 310 utilizes public IP addresses, the zone 110 is assigned a unique set of IP addresses that do not overlap with the IP addresses assigned to other zones 110; the zone 110 can be assigned an IP address in the 192.168.0.0/16 Class B private address space, and each pod 115 within the zone 110 can be assigned an IP address in the 192.168.*.0/24 Class C private address space; the firewall 320 remaps between the two address spaces as data is sent to or from the pods 115 within the zone 110; hence, it is possible for the pods 115 of different zones 110 to have overlapping or identical private IP addresses; Col. 18 / lines 17-21; it is possible for example that both customer A's private network and customer B's private network is in the IP address space 10.1.1.0/24 but they never see each other's packets; it is possible that the networks addresses are not shared as well; Col. 5 / lines 18-21; FIG. 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110].
Note:
Non-overlapping (unique) public IP addresses are assigned to different zones from the same IP address space as the public Internet.  Private address space for different customers is also capable to be organized in a non-shared manner.

Regarding Claim 4,
wherein executing the process on the first virtual machine comprises executing a virtualization manager on the first host [Vittal: virtualization manager == routing appliance; Col. 16 / lines 39-50; when a customer 205 starts a VM in a certain zone 110, a management server 215 determines if a routing appliance 805 for that customer 205 is already running within that zone 110. If it is not, the routing appliance 805 is started prior to the actual start of the VM; as the VM starts, the routing appliance 805 may then provide network functionalities such as DHCP, DNS, routing, load balancing, and firewall protection to the VM; after the last VM associated with customer 205 is stopped, the management server garbage 215 may garbage collect the routing appliances 805 after a defined interval; one routing appliance 805 may be needed per customer account per zone 110].

Regarding Claim 5,
wherein the event associated with the process is a failure of the process on the first virtual machine to execute [Vittal: failure of the process == shutdown; Col. 21 / lines 43-46; during a computing server 420 shutdown, virtual machines 505 may be migrated to any server 420 or pod 115 having available resources as indicated in database 220].

Regarding Claim 6,
wherein the event associated with the process is a migration of the process from the first host to the second host [Vittal: Col. 21 / lines 43-50; during a computing server 420 shutdown, virtual machines 505 may be migrated to any server 420 or pod 115 having available resources as indicated in database 220; in a defragmentation process, as discussed in sever embodiments herein, management server 215 may determine a post -migration location from database 220 entries for allocated system appliances or other customer virtual machines 505].

Regarding Claim 7,
wherein: the first data center corresponds to a first set of one or more physical data centers; the second data center corresponds to a second set of one or more physical data centers; and each physical data center of the first set of one or more physical data centers and the second set of one or more physical data centers is located in a different physical location [Vittal: different physical location == physically isolated; Col. 5 / lines 18-21; FIG. 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110].

Regarding Claim 8,
wherein detecting the event associated with the process includes receiving, from one or more of the plurality of hosts, data indicative of the event [Vittal: Col. 19 / lines 37-42; as computing resources are made available on a computing server 420 hosting one or more customer 205 virtual machines 505, management server 215 may migrate one or more fragmented machines belonging to the customer 205 to computing server 420, thereby defragmenting the customer account; Col. 20 / lines ; customer 205 and administrator 210 data and migration event requests are received at management servers 215 and stored in transactional history 1020. Event requests may specify the migration of virtual machines 505 across computing servers 420, or pods 115; in some embodiments, virtual machines may be migrated across zones available to customer 205; additionally, management servers 215 may implement logic to defragment the virtual machine environment and issue migration events for a virtual machine 505].

Regarding Claim 9,
wherein: a first plurality of subnets of the cloud computing environment correspond to the first data center; a second plurality of subnets of the cloud computing environment correspond to the second data center [Vittal: subnet == address space (Class); Col. 8 / lines 33-35, 38-45; if the data network 310 utilizes public IP addresses, the zone 110 is assigned a unique set of IP addresses that do not overlap with the IP addresses assigned to other zones 110; the zone 110 can be assigned an IP address in the 192.168.0.0/16 Class B private address space, and each pod 115 within the zone 110 can be assigned an IP address in the 192.168.*.0/24 Class C private address space; the firewall 320 remaps between the two address spaces as data is sent to or from the pods 115 within the zone 110; hence, it is possible for the pods 115 of different zones 110 to have overlapping or identical private IP addresses; Col. 16 / lines 52-61,65-67; a guest virtual network may be configured to any private address space, for example the Class A network in 10.0.0.0/8 private address space; the guest virtual network is an overlay network on top of the management network 315 and is managed by the multitenant hypervisor 510; a guest virtual network may be valid within one zone 110; therefore virtual machines in different zones 110 cannot communicate with each other using their IP addresses in the guest virtual network; the routing appliance 805 automatically assigns an IP address for each virtual machine associated with the customer 205, for example, in the 10.0.0.0/8 network; Col. 18 / lines 17-21; it is possible for example that both customer A's private network and customer B's private network is in the IP address space 10.1.1.0/24 but they never see each other's packets; it is possible that the networks addresses are not shared as well]; 

the first route table corresponds to a first device of the first data center; and the second route table corresponds to a second device of the second data center [Vittal: Col. 19 / lines 57-64; management server cluster 120 includes management servers 215 and database 220 for storing customer 205, administrator 210 and virtual machine 505 information; management servers 215 manage database 220 and store information in a number of tables; FIG. 10 illustrates the database 220 including a state look up table ("LUT") 1010 and a transaction history 1015 used to store data associated with virtual machine 505 state management; Col. 20 / lines 7-18, 22-26, 32-35; transaction history 1020 is a database 220 structure containing transactional history for migration events; event requests may specify the migration of virtual machines 505 across computing servers 420, or pods 115; in some embodiments, virtual machines may be migrated across zones available to customer 205; FIG. 10 illustrates a shared database 220 in management server 220; in other embodiments each management server 215 operates separate databases and forward entries to the management server 215 or cluster 120 receiving the migrated virtual machine 505; State LUT 1010 and transaction history 1015 may be implemented as one or more tables in one or more databases 220 depending on architecture and equipment capability; Col. 7 / lines 30-33; management server 215a manages the resources in zone 110a, management server 215b manages the resources in zone 110b, and management server 215c manages the resources in zone 110c; Col. 6 / lines 53-56; the data center 105 are partitioned into a plurality of zones 110, and each zone contains one or more pods 115, as described above; each zone 110 is connected to a management server 215 in the management server cluster 120].

Regarding Claim 10,
wherein the first virtual machine is different from the second virtual machine [Vittal: Col. 16 / lines 27-28, 32-38; as indicated in FIG. 8A, VMs associated with customers 205a and 205b are segmented on the same physical network; customer 205a accesses virtual machines VM 505a, 505b and 505d through routing appliance 805a hosted on computing server 420a, while customer 205b accesses virtual machines VM 505c, 505e and 505f through routing appliance 805b. While physical resources such as network and physical server are shared, the networks of customers 205 are segmented and cannot see each other].
Note:
Different virtual machines belong to different customers.

Regarding Claim 11,
wherein the first virtual machine is the second virtual machine [Vittal: Col. 21 / lines 31-33; to begin the migration of virtual machine 505a, management server 215a determines the pre -migration location 1030 of virtual machine 505a and the post -migration location 1035, illustrated as virtual machine 505a']. 
Note:
Migration between virtual machines belonging to the same customer.

Regarding Claim 13,
wherein the first host corresponds to the first data center and wherein the second host corresponds to the second data center [Vittal: Col. 5 / lines 18-21; FIG. 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110; Col. 6 / lines 11-19; FIG. 1B also shows one or more management server clusters (MSC) 120 to the data centers 105 housing the zones 110; the management server cluster 120 is a cluster of front-end servers S and their associated backend storage; he servers that make up the management server cluster 120 allocate and manage use of the physical resources in the associated zones 110 by one or more customer accounts associated with units of virtual resources as shown in FIG. 1C; Col. 9 / lines 25-27; the computing servers 420 host the virtual machines within the pod 115 as will be discussed further in conjunction with FIG. 5; Col. 10 / lines 34-43; the multitenant hypervisor 510 can alter the allocation and accessibility of computing elements within the computing server 420 over time in response to changes in the number and configurations of hosted virtual machines 505; the changes in the number and configurations of hosted virtual machines 505 may occur, for example, because the customers 205 associated with the hosted virtual machines 505 made such a request or changes have occurred at other virtual machines 505 associated with the customer 205].

Regarding Claim 14,
wherein the cloud computing environment comprises a virtual private cloud [Vittal: Col. 8 / lines 48-50; the firewall 320 enables site-to-site VPN such that servers in different zones 110 can reach each other within a virtual private network; Col. 16 / lines 51-53; each customer 205 is assigned a guest virtual network in each zone 110. A guest virtual network may be configured to any private address space].

Regarding Claim 15,
wherein: the first data center corresponds to a first availability zone of a region; the second data center corresponds to a second availability zone of the region [Vittal: Col. 7 / lines 54-62; a zone 110 is a grouping of physical devices, including a grouping of pods 115, that is physically isolated from other zones 110; devices within a zone 110 utilize a one or more power supplies and/or network uplink(s) that are dedicated solely to the zone 110; the zone 110 includes a zone layer switch 305 that process traffic in and out of the zone 110 over a data network 310 and a management network 315; the zone 110 is separated from other devices on the network 230 by a firewall 320; Col. 5 / lines 18-21; FIG. 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110]; and 

a network policy of the cloud computing environment specifies that a subnet of the pool of network identifiers can only be assigned to a single availability zone of the region [Vittal: Col. 5 / lines 18-21; FIG. 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110; Col. 16 / lines 52-61,65-67; a guest virtual network may be configured to any private address space, for example the Class A network in 10.0.0.0/8 private address space; the guest virtual network is an overlay network on top of the management network 315 and is managed by the multitenant hypervisor 510; a guest virtual network may be valid within one zone 110; therefore virtual machines in different zones 110 cannot communicate with each other using their IP addresses in the guest virtual network].

Regarding claims 16-26 and 28-30, which recite the same claim limitations as those in claims 1-11 and 13-15, the same rationale of rejection as presented in claims 1-11 and 13-15 is applicable.

Regarding claims 31-37, which recite the same claim limitations as those in claims 1, 4-5, and 13-15, the same rationale of rejection as presented in claims 1, 4-5, and 13-15 is applicable.

Allowable Subject Matter
Claims 12 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Banavalikar (US 2015/0100958) teaches that in one embodiment, in block 1040 the third hypervisor is notified with information that is updated for the VM.  In one embodiment, the information comprises location information, such as an IP address, a MAC address, etc. [Banavalikar: 0071].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468